MURNAGHAN, Circuit Judge:
The Board of Education of Prince George’s County appeals from an award of $372,942.00 in attorney’s fees and costs to counsel for plaintiffs. It complains that there has been an abuse of discretion by the district judge insofar as the fee included an enhancement amount to allow for the contingency nature of representation by counsel for the plaintiffs. Our review of the record satisfies us that there was no abuse of discretion.
The plaintiffs’ original request covered 6,053.3 hours at hourly rates ranging from $70.00 to $175.00 an hour for the several lawyers, $40.00 to $60.00 per hour for law clerks, and $35.00 to $50.00 per hour for paralegals. The average per hour rate overall worked out to $104.20 per hour. Subsequently, however, the application for an award of fees was amended by the plaintiffs to reflect elimination of all time devoted solely to unsuccessful unrelated claims. The amended request incorporated *1246an across-the-board reduction of 27% in the number of hours for which compensation was claimed, bringing them down to approximately 4,418.9 hours. The district court thereupon proceeded to make a further reduction in billable time, allowing 3,556.58 hours for lawyers and 369.45 hours for the paralegals. All in all, the reduction in hours amounted to approximately 37% overall.
Having determined what he considered an appropriate number of hours, the district judge thereupon proceeded to apply his scalpel to hourly rates for fifteen lawyers who participated on the plaintiffs’ behalf. In four instances, he concluded that the requested hourly rate was appropriate. For all the others, he made reductions ranging from $10.00 an hour to $45.00 an hour in the rate requested depending upon the individual attorney’s expertise in the field of civil rights litigation.
Having thus carefully considered, on an individualized basis, the appropriateness of a lodestar fee determined by simple application of a major law firm’s standard hourly fee schedule, regularly employed in setting fees for clients on a customary basis, and having achieved substantial reduction, the district judge adjusted upward the fee which had been substantially reduced so that it included an enhancement of 7V2% describable as a contingency fee allowance. The fee awarded was $355,550.00 (plus $17,392.00 in expenses).
While a contingency fee is to be reserved for the case producing exceptional success, see Blum v. Stenson, 465 U.S. 886, 104 S.Ct. 1541, 1548, 79 L.Ed.2d 891 (1984); Murray v. Weinberger, 741 F.2d 1423,1428 (D.C.Cir.1984), the determination of when justifying exceptional circumstances exist is likewise a matter inevitably committed to the trial judge’s discretion.
We are simply not prepared to upset the rationale behind the district judge’s conclusion that there were exceptional circumstances:
When the suit was instituted, repetitive emphasis placed by counsel for defendants upon the impropriety of resumption of jurisdiction by this court, which threatened any and all relief, had to be coped with by plaintiffs’ counsel and addressed by this court. In the face of such uncertain prospects, plaintiffs’ counsel committed the substantial resources of their firm in a massive effort. In preparing this opinion, this court has had occasion to review numerous other cases involving attorney’s fee issues. In none of those cases has this court noted such an intensive effort by the prevailing party over such a short period of time. In the within litigation, plaintiffs’ counsel committed over 6,000 hours of time over a period of approximately ten months. The commitment of hundreds of thousands of dollars of time, not over the course of many years, as is frequently the case, but over the course of less than a year, constitutes, in this court’s opinion, an “exceptional” circumstance in the context of the risk involved. Vaughns v. Board of Education of Prince George’s County, 598 F.Supp. 1262, 1286 (D.Md.1984).
AFFIRMED.